              Case 19-31596 Doc 34-2 Filed 06/11/20 Entered 06/11/20 15:57:05                                          Desc
Form G-4
                        Statement Accompanying Relief From Stay Page 1 of 2
                                                   REQUIRED STATEMENT
                                         TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

      All Cases:        Debtor(s)     Renia Griffin                                        Case No. 19-31596           Chapter      13

                                        WELLS FARGO BANK N.A., AS TRUSTEE, FOR
                                        CARRINGTON MORTGAGE LOAN TRUST, SERIES
                                        2006-NC3 ASSET-BACKED PASS-THROUGH
      All Cases:        Moving Creditor CERTIFICATES                                                     Date Case Filed 11/6/2019

      Nature of Relief
                                        Lift Stay        Annul Stay         Other (describe)
      Sought:

      Chapter 13:              Date of Confirmation Hearing                         or Date Plan Confirmed       01/30/2020

      Chapter 7:                No-Asset Report Filed on
                                No-Asset Report not Filed, Date of Creditors Meeting

      1.          Collateral
                  a.  Home
                  b.  Car        Year, Make, and Model
                  c.  Other (describe)

      2.          Balance Owed as of 05/28/2020          $104,447.33
                  Total of all other Liens against Collateral $0.00

                  In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
      3.
                  amounts and dates of all payments received from the debtor(s) post-petition.

      4.          Estimated Value of Collateral (must be supplied in all cases) $79,000.00, per Debtor's Schedules

      5.          Default
                  a.  Pre-Petition Default as of petition date
                      Number of months      16                Amount          $17,523.88

                  b.           Post-Petition Default
                         i.           On direct payments to the moving creditor
                                     Number of months     3             Amount          $3,119.78

                         ii.           On payments to the Standing Chapter 13 Trustee
                                      Number of months                 Amount

      6.        Other Allegations
                 a.  Lack of Adequate Protection § 362(d)(1)
                      i.        No insurance
                      ii.       Taxes unpaid               Amount           $
                      iii.      Rapidly depreciating asset
                      iv.       Other (describe)

                  b.      No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

                  c.      Other "Cause" § 362(d)(1)
                         i.      Bad Faith (describe)
                         ii.     Multiple Filings
                         iii.    Other (describe)

                  d.     Debtor's Statement of Intention regarding the Collateral
                         i.  Reaffirm        ii.  Redeem          iii.  Surrender          iv.  No Statement of Intention Filed

      Date:      June 11, 2020                                                                  /s/ Joel P. Fonferko
      (Rev. 12/21/09)                                                                           Counsel for Movant
           Case 19-31596 Doc 34-2 Filed 06/11/20 Entered 06/11/20 15:57:05   Desc
Form G-4
                     Statement Accompanying Relief From Stay Page 2 of 2
